United States Court of Appeals
       for the Federal Circuit
                       ______________________

                         SIMPLEAIR, INC.,
                          Plaintiff-Appellee

                                     v.

  SONY ERICSSON MOBILE COMMUNICATIONS
                    AB,
                 Defendant

                          GOOGLE INC.,
                        Defendant-Appellant
                       ______________________

                             2015-1251
                       ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 2:11-cv-00416-JRG,
Judge J. Rodney Gilstrap.
   ---------------------------------------------------------------------------

                         SIMPLEAIR, INC.,
                          Plaintiff-Appellee

                                     v.

                          GOOGLE INC.,
                         Defendant-Appellant

   MOTOROLA MOBILITY LLC, SONY ERICSSON
    MOBILE COMMUNICATIONS (USA), INC.,
2            SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



            MICROSOFT CORPORATION,
                     Defendants
               ______________________

                        2015-1253
                  ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 2:11-cv-00587-JRG,
Judge J. Rodney Gilstrap.
                 ______________________

                  Decided: April 1, 2016
                  ______________________

    GREGORY DOVEL, Dovel & Luner, LLP, Santa Monica,
CA, argued for plaintiff-appellee. Also represented by
JOHN JEFFREY EICHMANN.

    CHARLES KRAMER VERHOEVEN, Quinn Emanuel Ur-
quhart & Sullivan, LLP, San Francisco, CA, argued for
defendant-appellant.   Also represented by CARL G.
ANDERSON; DARYL JOSEFFER, King & Spalding LLP,
Washington, DC; ADAM CONRAD, Charlotte, NC.
                ______________________

    Before MOORE, REYNA, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
    Plaintiff-Appellee SimpleAir, Inc. (“SimpleAir”) filed
this patent infringement action against Defendant-
Appellant Google Inc. (“Google”) in 2011, alleging that
Google’s Cloud Messenger and Cloud to Device Messenger
services (collectively, “Google’s Cloud Messenger Ser-
vices”) infringe independent claim 1 and dependent claims
2, 3, 7, and 22 (the “asserted claims”) of U.S. Patent No.
7,035,914 (the “’914 patent”). A jury determined none of
the asserted claims was invalid, and that Google’s Cloud
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB     3




Messenger Services infringed each of the asserted claims.
A separate damages trial resulted in a jury award of $85
million to SimpleAir. See J.A. 1.
     The United States District Court for the Eastern Dis-
trict of Texas denied Google’s motions for judgment as a
matter of law (“JMOL”) with respect to invalidity, in-
fringement, and damages. On appeal to this court, Google
asserts the claim term “a data channel” is indefinite
under the Supreme Court’s intervening decision in Nauti-
lus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120
(2014), or alternatively, that Google does not infringe
under the correct construction of “a data channel.” Google
also challenges the district court’s constructions of
“transmission gateway” and “parsing said data with
parsers,” its application of the law of joint infringement,
and the damages award.
     For the reasons set forth below, we determine the dis-
trict court erred in its constructions of “a data channel”
and “whether said devices are online or offline from a data
channel associated with each device,” 1 and conclude that
no reasonable jury could find infringement under the
correct constructions. We therefore vacate the jury ver-
dicts and associated district court orders and judgments,
and remand with instructions to enter judgment of non-
infringement in favor of Google.




    1   Because construction of these terms resolves the
dispute, we do not reach Google’s assertions of error with
respect to the terms “transmission gateway” and “wireless
gateway.” See Uship Intellectual Props., LLC v. United
States, 714 F.3d 1311, 1313 n.1 (Fed. Cir. 2013) (“Because
construction of ‘validating’ resolves this case, we need not
reach the parties’ arguments with regard to ‘storing.’”).
4            SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



                        BACKGROUND
     The ’914 patent is entitled “A System and Method for
Transmission of Data” and claims priority to 1996. In the
“Summary of the Invention” section, the ’914 patent
explains “the present invention . . . provides a system and
method for data communication connecting on-line net-
works with on-line and off-line computers.” ’914 patent
col. 2 ll. 51–54 (emphasis added); see also id. col. 3 ll. 26–
31 (Information is sent to “connected and non-connected
computing devices thereby extending the reach of existing
information sources, such as Internet and on-line ser-
vices.” (emphasis added)), col. 6 ll. 42–44 (similar).
     Specifically, the invention involves the wireless
broadcasting of “notification centric information,” id. col. 2
ll. 55–56, such as a notification alerting a user that an
email message has been received, id. col. 2 ll. 24–26.
Figure 1 of the ’914 patent is reproduced below:




Id. fig.1. As illustrated in Figure 1, the notification
information may be
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB      5



    wirelessly broadcast on a nationwide basis to
    wireless receiving devices 32 which are connected
    to personal computers 14 or other computing de-
    vices. Upon receipt of the information at the per-
    sonal computer 14, the user is notified through
    different multimedia viewers 20 that there is an
    incoming message. . . . Included with the broad-
    cast that is wirelessly sent to the user is the In-
    ternet address and location of the detail of that
    message. By clicking on a button within the mul-
    timedia viewer 20 that notified the user that a
    message came in, the present invention will au-
    tomatically make a wired connection to the infor-
    mation source 12 utilizing the user’s preferred on-
    line browser which will direct the user to the par-
    ticular location on the Internet service provider
    where the user can receive detailed information.
Id. col. 5 l. 56–col. 6 l. 4 (emphases added). The “wireless
broadcast network, includ[es] but [is] not limited to . . . a
paging network,” “satellite,” and “cellular and other
developing wireless technologies.” Id. col. 9 ll. 17–21.
    The patent explains that “third party developers can
write different types of multimedia viewers which can
easily be downloaded to the user system.” Id. col. 3 ll. 15–
17. The message associated with the notification centric
information is transmitted “to the user interface alert
panel causing an animated icon to fly to the alert panel
notifying a user that a new message has arrived. Upon
clicking the icon, the appropriate viewer is launched.
Users can then display the context of the data on their
computers.” Id. col. 3 ll. 35–39. According to the inven-
tion, “users can control which categories of information
received from the broadcast network are processed and
which are discarded. For example, if a user were not
interested in sports, all sports information categories,
such as baseball, football, golf, etc. can be selected for
6            SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



discarding.” Id. col. 21 ll. 52–57. Users can also select
specific subcategories, such as “specific teams for sports”
or specific stock quotes, about which they wish to receive
information. Id. col. 21 ll. 65–67.
    Figure 11 of the ’914 patent illustrates a user inter-
face that can be used in connection with the invention:




Id. fig.11; see also id. col. 4 ll. 42–44 (describing Figure
11). The patent explains that “remote control 54 . . .
provides a user interface for opening, closing and control-
ling viewers . . . .” Id. col. 29 ll. 2–4. The viewers “are the
means by which data received from the broadcast network
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB      7




is displayed to the user,” and can include “graphics, data,
sound files, and launch icons.” Id. col. 29 ll. 13–14, 19–20.
“The remote control 54 is launched through the user
interface alert panel 50.” Id. col. 29 ll. 9–10.
    The only asserted independent claim of the ’914 pa-
tent is claim 1, which recites:
    A method for transmitting data to selected remote
    devices, comprising the steps of:
         transmitting data from an information
         source to a central broadcast server;
         preprocessing said data at said central
         broadcast server, further comprising the
         step of:
             parsing said data with parsers
             corresponding to said central
             broadcast server;
         transmitting said data to an information
         gateway for building data blocks and as-
         signing addresses to said data blocks;
         transmitting said data blocks from said in-
         formation gateway to a transmission
         gateway for preparing said data block[s 2]
         for transmission to receivers;
         transmitting preprocessed data to receiv-
         ers communicating with said devices; and
         instantaneously notifying said devices of
         receipt of said preprocessed data whether




    2   A Certificate of Correction, dated October 14,
2008, replaced the word “block” with the word “blocks.”
8            SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



        said [computing 3] devices are online or of-
        fline from a data channel associated with
        each device.
Id. col. 33 ll. 16–35 (emphases added). Dependent claims
2, 3, 7, and 22 are also asserted. The district court con-
sidered the terms “parsing said data with parsers,”
“transmission gateway,” and “data channel,” found them
sufficiently definite, and construed them.
    A jury found Google infringed the asserted claims as
construed. Google then moved for JMOL with respect to
invalidity, non-infringement, and damages, which the
district court denied. On appeal, Google argues “the term
‘a data channel’ renders all claims indefinite, or in the
alternative, under a correct construction Google does not
infringe.” Appellant’s Br. 22 (capitalization omitted).
Google also asserts that “under this court’s precedents on
joint infringement, Google does not infringe as a matter of
law” because the recited step of “instantaneously notify-
ing” is “performed by transceiver chips within mobile
devices,” because those transceiver chips are built and
operated by third parties, and because Google does not
direct or control others in performing the “instantaneous-
ly notifying” step. Id. at 42–43, 50 (capitalization and
quotation marks omitted). In addition, Google challenges
the $85 million damages award, claiming it “is ‘grossly
excessive,’ ‘clearly not supported by the evidence,’ and
‘based only on speculation or guesswork.’” Id. at 54
(quoting Lucent Tech., Inc. v. Gateway, Inc., 580 F.3d
1301, 1310 (Fed. Cir. 2009)). This court has jurisdiction
under 28 U.S.C. § 1295(a)(1) (2012).




    3  A Certificate of Correction, dated October 14,
2008, deleted the word “computing.”
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB       9




                            DISCUSSION
        I. Standard of Review and Legal Standards
    We review the grant or denial of a motion for JMOL
under the law of the regional circuit in which the appeal
from the district court would usually lie, in this case the
Fifth Circuit. Summit Tech., Inc. v. Nidek Co., 363 F.3d
1219, 1223 (Fed. Cir. 2004). The Fifth Circuit reviews the
grant or denial of JMOL de novo. Med. Care Am., Inc. v.
Nat’l Union Fire Ins. Co., 341 F.3d 415, 420 (5th Cir.
2003).    “If there is substantial evidence opposed to
[JMOL], . . . [it] should be denied.” Id. (first alteration in
original) (internal quotation marks and footnote omitted).
We have interpreted the Fifth Circuit’s standard to mean
the jury’s determination must be supported by substantial
evidence. See ACCO Brands, Inc. v. ABA Locks Mfr. Co.,
501 F.3d 1307, 1312 (Fed. Cir. 2007).
     The ultimate construction of claim language is a ques-
tion of law reviewed de novo, based upon underlying
factual determinations reviewed for clear error. Teva
Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837–39
(2015). “[W]hen the district court reviews only evidence
intrinsic to the patent (the patent claims and specifica-
tions, along with the patent’s prosecution history), the
judge’s determination [as to claim construction] will
amount solely to a determination of law, and the Court of
Appeals will review that construction de novo.” Id. at 841.
“If, on the other hand, a district court resolves factual
disputes over evidence extrinsic to the patent, we ‘review
for clear error those factual findings that underlie a
district court’s claim construction.’” Cardsoft, LLC v.
VeriFone, Inc., 807 F.3d 1346, 1350 (Fed. Cir. 2015)
(quoting Teva, 135 S. Ct. at 842). “[I]t is not enough that
the district court may have heard extrinsic evidence
during a claim construction proceeding—rather, the
10            SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



district court must have actually made a factual finding
in order to trigger Teva’s deferential review.” Id.
    Where an infringement verdict relies on an incorrect
claim construction, and no reasonable jury could have
found infringement under the proper claim construction,
this court may reverse the district court’s determination
with respect to JMOL without remand. Finisar Corp. v.
DirecTV Grp., Inc., 523 F.3d 1323, 1333 (Fed. Cir. 2008).
     II. The District Court Erred in Construing “A Data
                          Channel”
     The final step of independent claim 1 of the ’914 pa-
tent recites “instantaneously notifying said [remote]
devices of receipt of said preprocessed data whether said
devices are online or offline from a data channel associat-
ed with each device.” ’914 patent col. 33 ll. 32–35 (empha-
sis added). The italicized language was added in a 2004
amendment (i.e., eight years after the 1996 priority date),
and the patent’s written description does not include the
term “data channel.” The written description also con-
tains only one instance of the word “channel[],” see id.
col. 10 l. 19, which, the parties agree, is used in an unre-
lated context.
     On appeal, Google notes the invention embodied in
the ’914 patent “is directed to transmitting information to
a remote computer whether the computer is online or
offline.” Appellant’s Br. 28. Whether a computer is online
or offline, Google posits, can be understood by reference to
Figure 1 of the ’914 patent. Id. at 6. A computer is
“online,” in Google’s view, when wired connection 24
connects the computer 14 to information sources 12, and
offline when it does not. See ’914 patent col. 31 ll. 29–30.
Google provides the following annotated illustration of its
interpretation of Figure 1.
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB   11




Appellant’s Br. 6.
    To allow the transmission of information when the
computer is offline, Google continues, the patent discloses
the use of an alternative communication path through a
receiver 32, which can be seen at the lower right of Figure
1. Id. Google provides the following annotated illustra-
tion of Figure 1 to illustrate its view of this alternate
path:
12           SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB




Id. at 7. Thus, Google interprets the term “online or
offline from a data channel associated with each device” of
claim 1 to refer to the left path (24) in Figure 1, while the
right path of Figure 1, in which information is transmit-
ted via receiver 32, provides an “alternative path that is
the crux of the alleged invention.” Id. at 29; see also J.A.
134 (explaining Google’s interpretation of Figure 1). 4
     Google argues that a “[data] channel must be a path
that does not include the attached receiver,” Appellant’s
Br. 26–27 (internal quotation marks and citation omit-
ted), because the claim recites “notifying said devices . . .
whether said devices are online or offline from a data
channel associated with each device,” ’914 patent col. 33
ll. 32–35 (emphasis added). According to Google, “what-
ever communication path the devices ‘are online or offline
from’ must be different from the communication path the


     4  The distinction between the two paths described
in the invention is important, Google explains, “because
the accused mobile devices use the same path through the
receiver to receive messages as well as other Internet
data.” Appellant’s Br. 16–17 (emphasis added).
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB     13




receivers use to notify the devices” because, if a path were
capable of transmitting information to a device, the device
would not be “offline” from that particular path. Appel-
lant’s Br. 27–28.
    SimpleAir interprets claim 1 differently. Whereas
Google focuses on the phrase “whether said devices are
online or offline from a data channel associated with each
device,” see, e.g., id. at 2, 10, 16, 26, SimpleAir focuses
attention on “data channel” that appears within this
phrase, see, e.g., Appellee’s Br. 4, 9, 12, 15, 22. SimpleAir
asserts “[t]he term ‘data channel’ was a well-understood
term with different meanings depending on context,” and
that in the ’914 patent “it was used in the context of
Internet broadcasting.’” Id. at 10. SimpleAir explains
that “in the context of Internet broadcasting (which
borrowed terminology from television broadcasting), ‘data
channel’ meant a path for viewing a category of infor-
mation from an online provider.” Id. at 12 (citation omit-
ted).
     SimpleAir thus views “data channel” as analogous to
a television channel such that users can “‘tune in to the
relevant channel . . . [which is] accessed by specialized
software on the user’s remote computing device.’” Id.
(quoting J.A. 10207–08 (declaration of SimpleAir expert
Dr. James Knox)). Under SimpleAir’s interpretation of
the claim language, the “remote devices” of claim 1 “have
one or more ‘data channels’ ‘associated with’ [them] (i.e.,
‘associated’ by installed software).” Id. (quoting J.A.
2272–73 (testimony of Dr. Knox)). SimpleAir supports its
interpretation by reference to the specification, which
states that “‘[a] user can register and subscribe to receive
broadcasts’” of “data feeds,” id. (quoting ’914 patent col. 8
ll. 31–32, col. 7 ll. 54–56), and asserts that “data feed” is
another way to convey the concept of “data channel,” id.
at 16–17. As SimpleAir sees it, a “data channel” is “‘not
merely a connection to the Internet’ but instead a connec-
14          SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



tion to a ‘category or subcategory of information that is
provided by an information source.’” Id. at 14–15 (quoting
J.A. 136–37, 140 (Memorandum Opinion and Order
Regarding Claim Construction)); see also id. at 18–19
(asserting that “a device that is merely connected to a
‘communication channel or path’ (as Google’s first premise
asserts) is not online to a data channel”).
    SimpleAir disagrees with Google’s assertion that the
data channel that a device is “online or offline from” must
refer to the left path (24) in Figure 1. Instead, SimpleAir
explains that a device could connect to both an infor-
mation source and a central broadcast server via a receiv-
er (rather than, for example, wired connection 24). It
offers the following illustration:




Id. at 20. A device could be “offline from a data channel
associated with each device,” SimpleAir explains, while
still receiving notifications from a central broadcast
server:
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB    15




Id. at 21.
    The district court found SimpleAir’s position more
persuasive and construed “data channel” as “one or more
communication channels or paths for accessing or viewing
a category or subcategory of information that is provided
by an information source over a communications net-
work.” J.A. 137. In concluding that “a data channel is not
merely a network connection or path between the compu-
ting device and the Internet,” J.A. 136, the district court
relied on discussion of “data feeds” in the written descrip-
tion of U.S. Patent No. 6,021,433 (the “’433 patent”), a
continuation application of which led to the ’914 patent. 5
It concluded SimpleAir’s positions were supported by the
specification and claim language.
    The district court construed the larger phrase—
“whether said devices are online or offline from a data
channel associated with each device”—to mean “whether
the remote computing devices are or are not connected via



    5   The exact language from the ’433 patent relied
upon by the district court also appears in the ’914 patent.
See J.A. 136.
16           SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



the Internet or another online service to a data channel
associated with each computing device at the time the
preprocessed data is received by the receivers.” J.A. 140
(emphases added). The court explained that “constru[ing]
the data channel to merely be the device’s connection to
the Internet” would “render the additional language [i.e.,
‘from a data channel associated with each device’] redun-
dant.” J.A. 139.
    The district court’s construction is incorrect. It is true
that “interpretations that render some portion of the
claim language superfluous are disfavored.” Power Mosfet
Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed.
Cir. 2004); see also Merck & Co. v. Teva Pharm. USA, Inc.,
395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construc-
tion that gives meaning to all the terms of the claim is
preferred over one that does not do so.” (citations omit-
ted)). The preference for giving meaning to all terms,
however, is not an inflexible rule that supersedes all other
principles of claim construction. See Power Mosfet, 378
F.3d at 1410.
     As we have explained, “[c]laims must always be read
in light of the specification.” Phillips v. AWH Corp., 415
F.3d 1303, 1315 (Fed. Cir. 2005) (en banc) (quoting In re
Fout, 675 F.2d 297, 300 (CCPA 1982)); see also id. (“The
specification is . . . the primary basis for construing the
claims.” (internal quotation marks and citation omitted)).
In addition, claims must be given meaning consistent
with how they would have been understood at the time of
invention by a person having ordinary skill in the art
(“PHOSITA”). Id. at 1313 (citing Innova/Pure Water, Inc.
v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116
(Fed. Cir. 2004)). “Importantly, the person of ordinary
skill in the art is deemed to read the claim term not only
in the context of the particular claim in which the disput-
ed term appears, but in the context of the entire patent,
including the specification.” Id. “The construction that
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB       17




stays true to the claim language and most naturally
aligns with the patent’s description of the invention will
be, in the end, the correct construction.” Id. at 1316
(quoting Renishaw PLC v. Marposs Societa’ per Azioni,
158 F.3d 1243, 1250 (Fed. Cir. 1998)).
     The patent explains that, at the time of invention (i.e.,
1996), computer users could connect to information
sources such as the Internet using a modem. ’914 patent
col. 3 ll. 30–31, col. 7 ll. 27–28. Modems were known to
enable communication over telephone lines. Id. col. 10
ll. 55–56, col. 11 l. 9. Referring to drawing numbers that
are used in Figure 1, the written description explains that
the invention allows for “information . . . from information
sources 12” to be “transmitted wirelessly . . . to personal
computers 14” and “can also be sent simultaneously via a
wired connection to the same personal computers 14 . . .
having Internet/World Wide Web access (direct or via on-
line service providing Internet and Web access).” Id.
col. 20 ll. 53–62; see also id. col. 3 ll. 59–67 (providing, in
the Summary of the Invention section, identical language
but without reference to drawing numbers).
     By transmitting information wirelessly via the central
broadcast server, id. col. 6 ll. 40–41, “the present inven-
tion” enables “remote computer 14 [to] receive information
instantly—even while it is off-line (i.e., not connected to
the Internet or some other on-line service),” id. col. 7 ll. 4–
7 (emphases added). “Thus, a user has the ability to
receive ‘on-line’ information even when the user is ‘off-
line.’” Id. col. 7 ll. 7–9. Once the notification information
is received, the user can then “instantaneously retrieve
further detailed information,” id. col. 2 ll. 57–58, facilitat-
ed by “[w]irelessly broadcasted URL’s [sic], associated
with the data, [that] are embedded in data packets and
provide an automated wired or wireless connection back
to the information source for obtaining detailed data,” id.
col. 3 ll. 1–5; see also id. col. 6 ll. 55–59 (referring to
18           SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



“(URL’s) 22,” which are situated on path 24 in Figure 1).
The patent explains that connection 24 may be “wired or
wireless” and may be “either through a modem, TC[P]/IP
or LAN-type connection.” Id. col. 31 ll. 36–37.
     In light of this context, a PHOSITA at the time of in-
vention would understand that a key aspect of the inven-
tion is the ability of a remote device to receive
notifications even when it is not connected to the Internet
by traditional means. See also id. col. 2 ll. 51–54 (“[T]he
present invention . . . provides a system and method for
data communication connecting on-line networks with on-
line and off-line computers.” (emphases added)). There-
fore, the claim term “whether said devices are online or
offline from a data channel associated with each device” is
properly construed to mean “whether said devices are or
are not connected to the Internet (or some other online
service) via a data channel associated with each device.”
     Moreover, it is evident that the invention contem-
plates the use of two distinct paths, such that the data
channel from which the device is offline must be different
from the communication path used to receive notifica-
tions. See, e.g., id. fig.1; id. col. 2 ll. 28–40 (“[E]xisting
wireless broadcast networks suffer from inevitable [data]
degradation.”), col. 2 ll. 43–46 (indicating the invention
addresses data degradation by “combin[ing] the benefits
of . . . wireless and wired on-line services”). Thus, “data
channel” is properly construed to mean “any path between
the remote computing device and the Internet (or some
other online service) that does not include the attached
receiver.”
    The references in the ’914 patent to “data feeds” do
not suggest a different construction. The district court
and SimpleAir would equate “data feeds” with “data
channel[s],” but this interpretation is implausible. See
J.A. 136; Appellee’s Br. 12, 16. The written description
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB         19




shows the “data feeds” as being provided from information
sources 12 to central broadcast server 34. ’914 patent
fig.1, col. 6 l. 18; see also id. col. 3 ll. 26–30 (using similar
language but without including drawing numbers), col. 6
ll. 38–44 (“[D]ata parsed from . . . data feeds 16 from
existing information sources 12 is wirelessly transmitted
by the central broadcast server 34 . . . to . . . non-
connected computing devices 14.”), col. 7 ll. 54–57
(“[I]nformation sources 12, such as the Internet, . . .
provide data feeds . . . to a network of servers 33 in the
central broadcast server 34.”), col. 8 ll. 5–6 (“[I]nformation
sources 12 provide data feeds to the central broadcast
server 34.”).
     Each of these cited portions of the written description
shows that the data feeds are provided to the central
broadcast server, not directly to the remote device. The
term “data feeds” is therefore properly understood to refer
to the first step of claim 1, i.e., “transmitting data from an
information source to a central broadcast server,” not the
final step, which includes the “data channel” term. Id.
col. 33 ll. 18–19, 32–35.
     Moreover, when the patentee amended the patent in
2004, it chose to use the term “data channel,” which does
not appear in the patent’s written description, rather than
the term “data feed,” which does. The term “data feed” is
also used in certain dependent claims. See id. col. 37
ll. 59–63. The choice to use “data channel” in claim 1
rather than “data feed,” notwithstanding use of the latter
elsewhere in the patent, lends further support to our
conclusion that “data feed” does not carry the same mean-
ing as “data channel.” See Bd. of Regents of the Univ. of
Tex. Sys. v. BENQ Am. Corp., 533 F.3d 1362, 1371 (Fed.
Cir. 2008) (“Different claim terms are presumed to have
different meanings.” (citation omitted)).
20           SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB



    In light of the foregoing, we reverse the district court’s
constructions of “data channel” and “whether said compu-
ting devices are online or offline from a data channel
associated with each device.” Google asserts that if these
terms are construed such that “data channel” is “a path
different from a path through the receiver,” Google does
not infringe because its “accused system sends messages
over the same communication path as other Internet
data—it does not use a separate path.” Appellant’s Br.
27, 30; see also id. at 30 (“SimpleAir cannot show in-
fringement because the accused products receive Internet
data exclusively via the receiver.”). SimpleAir does not
contest this assertion on appeal. In light of Google’s
uncontested assertion, we conclude “no reasonable jury
could have found infringement under the proper claim
construction,” Finisar, 523 F.3d at 1333, and remand to
the district court with instructions to enter judgment of
no infringement.
                     III. Indefiniteness
    The Supreme Court has instructed that “a patent is
invalid for indefiniteness if its claims, read in light of the
specification delineating the patent, and the prosecution
history, fail to inform, with reasonable certainty, those
skilled in the art about the scope of the invention.” Nauti-
lus, 134 S. Ct. at 2124. Google asserts “the term ‘a data
channel’ renders all claims indefinite” under Nautilus
because “the patent does not explain what ‘offline from a
data channel’ means.” Appellant’s Br. 22–23 (capitaliza-
tion omitted). It further notes that “the claim construc-
tion order relied on specification passages that do not
speak to the meaning of ‘data channel.’” Id. at 24 (capital-
ization omitted). We have already discussed these assert-
ed omissions and explained why a PHOSITA, reading the
claims in light of the specification, would be reasonably
certain as to the scope of the invention. The challenged
claim language (“whether said devices are online or offline
SIMPLEAIR, INC.   v. SONY ERICSSON MOBILE COMMC’NS AB    21




from a data channel associated with each device”) is
sufficiently definite under the Nautilus standard.
                          IV. CONCLUSION
     For these reasons, we: (1) reverse the district court’s
constructions of “data channel” and “whether said compu-
ting devices are online or offline from a data channel
associated with each device”; (2) vacate the jury verdicts
and associated orders and judgments of the district court
that are based upon its incorrect constructions; and
(3) remand with instructions to enter judgment of non-
infringement in favor of Google.
  REVERSED-IN-PART, VACATED-IN-PART, AND
                REMANDED
                               COSTS
    Appellee shall pay court costs to appellant.